F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                          DEC 30 1999
                            FOR THE TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                                 Clerk

    MICHAEL BRIAN WHITEMAN,

                Plaintiff-Appellant,

    v.                                                   No. 99-4029
                                                     (D.C. No. 94-1014-B)
    RON ORTIZ, Officer, Utah State                         (D. Utah)
    Prison; (NFN) HUGHES,

                Defendants-Appellees.




                            ORDER AND JUDGMENT            *




Before BRORBY , PORFILIO , and LUCERO , Circuit Judges.




         After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal.   See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.



*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       Michael Brian Whiteman brought this action in December 1994 pursuant to

42 U.S.C. § 1983 against defendants Ron Ortiz, Joe Hughes and others alleging

that they violated his constitutional rights to be free from cruel and unusual

punishment and to equal protection while he was incarcerated in the Utah State

Prison. The district court granted summary judgment to Ortiz and Hughes and

dismissed the claims against the other defendants under 28 U.S.C. § 1915(d) (now

designated § 1915(e)). Whiteman appeals only the grant of summary judgment in

favor of Ortiz on his Eighth Amendment claim.     1
                                                      We review the district court’s

grant of summary judgment de novo.        See Anderson v. Coors Brewing Co.    , 181

F.3d 1171, 1175 (10th Cir. 1999).

       We view the facts, supported by valid summary judgment evidence, in the

light most favorable to Whiteman, the party opposing summary judgment.           See id. ;

Fed. R. Civ. P. 56(c).   2
                             Following his conviction for murder, Whiteman began

serving his sentence at the Utah State Prison on November 26, 1993. Ortiz’ only

1
        In his reply brief, Whiteman stated that he was not appealing the summary
judgment in favor of Hughes. He failed to file objections to the magistrate
judge’s report, which the district court adopted, recommending that the other
defendants be dismissed under § 1915(d). He therefore could not appeal, nor does
he appear to try to appeal, the dismissal of those defendants.   See Moore v. United
States , 950 F.2d 656, 659 (10th Cir. 1991). Finally, there is no indication in his
appellate briefs that he is attempting to appeal the denial of his equal protection
claim, and, for that matter, there is virtually nothing in his complaint to support
such a claim.
2
       Whiteman’s amended complaint was verified, and we therefore treat it as an
affidavit. See Conway v. Smith , 853 F.2d 789, 792 (10th Cir. 1988).

                                            -2-
involvement in Whiteman’s incarceration occurred in December 1993, when he

conducted Whiteman’s intake into the prison’s Uintah III facility. During the

intake, Whiteman informed Ortiz that he had been convicted of killing a

“Mexican Gang Member,” and he requested verbally and in writing that he be

housed in seclusion from known Mexican gang members.         See R. Vol. I, Doc. 14

at 7-8. Ortiz told him that there were Mexican gang members throughout the

Utah State Prison, and Ortiz assigned Whiteman to Uintah III, Section 2, which

contained what Whiteman alleged were “known to be violent gang members.”

See id. at 8. Whiteman did not object to being housed in this section, nor did he

request a housing reassignment. Nearly six months later, “a high ranking gang

member” was transferred to the same facility and several hours later, Whiteman

was attacked and beaten by members of that gang, of which the individual

Whiteman murdered was also a member.       See id. He contends that by assigning

him to that particular section, Ortiz was deliberately indifferent to his safety and

thereby violated his Eighth Amendment right to be free from cruel and unusual

punishment. See Farmer v. Brennan , 511 U.S. 825, 832-34 (1994).

      “[P]rison officials have a duty to protect prisoners from violence at the

hands of other prisoners.”   Id. at 833 (quotation omitted). To prove a breach of

this duty rising to the level of an Eighth Amendment violation, a prisoner must

show both that he or she was “incarcerated under conditions imposing a


                                          -3-
substantial risk of serious harm,”    id. at 834, and that the prison official acted with

deliberate indifference, which means that the official

       knows of and disregards an excessive risk to inmate health or safety;
       the official must both be aware of facts from which the inference
       could be drawn that a substantial risk of serious harm exists, and he
       must also draw the inference.

Id. at 837.

       We agree with the district court that Whiteman’s generalized concern

regarding his fear of “Mexican gang members” was insufficient to establish the

substantial risk of serious harm necessary to support his claim.      See Riddle v.

Mondragon , 83 F.3d 1197, 1204-06 (10th Cir. 1996) (holding, in affirming

dismissal of complaint, conclusory allegation of fear due to sex offender status

insufficient to establish substantial risk of serious harm);   Davis v. Scott , 94 F.3d

444, 447 (8th Cir. 1996) (finding no deliberate indifference where there was “no

solid evidence . . . of an identifiable serious risk to [prisoner’s] safety”).

Moreover, Ortiz’ minimal involvement in Whiteman’s incarceration, Whiteman’s

failure to object to his placement in Section 2, and the lapse of time between the

placement and the assault further support the conclusion that Ortiz was not

deliberately indifferent to or aware of an excessive risk to Whiteman’s safety.

       Whiteman also challenges the district court’s refusal to appoint counsel to

represent him. The district court has discretion to appoint counsel in a civil case,



                                              -4-
see Shabazz v. Askins , 14 F.3d 533, 535 (10th Cir. 1994), and Whiteman has not

demonstrated that the court abused its discretion in not appointing counsel here.

      Whiteman’s request to proceed in forma pauperis is GRANTED. The

judgment of the United States District Court for the District of Utah is

AFFIRMED.



                                                    Entered for the Court



                                                    Wade Brorby
                                                    Circuit Judge




                                         -5-